Citation Nr: 0405617
Decision Date: 03/02/04	Archive Date: 05/14/04

DOCKET NO. 02-01 775                        DATE MAR 02 2004

THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) improved pension benefits in the amount of $972.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1949 to April 1953.



This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision of the Committee on Waivers and Compromises (Committee) of the Regional Office (RO) of the VA in St. Petersburg, Florida.

A hearing was held on July 16, 2003 from the RO before the undersigned via videoconference from Washington, D.C.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

In an August 1998 rating decision, entitlement to pension benefits was granted. The assigned rate of improved pension benefits was based on the veteran's report that his sole source of income was derived from Social Security Administration (SS) benefits.

Thereafter, the veteran was paid improved pension benefits. Subsequently, the RO retroactively adjusted his benefits due to the discovery that the veteran had higher income than he had reported to VA during 1998. In February 2001, the veteran stated in correspondence to VA that he did not realize that interest income would be counted against him. However, the veteran later indicated that he did not have interest income in 1998.

Due to the discrepancy made by the veteran in the record, the Board finds that he should be given the opportunity to verify his 1998 income by submitting documentation of his income in 1998, such as by a copy of his tax return or other financial information, which could corroborate his 1998 income. The veteran should specificaI1y indicate, on a monthly basis, what his income was during 1998.

Accordingly, this matter is REMANDED for the foI1owing action:

- 2 



1. The RO should provide the veteran the opportunity to verify his income for 1998, by submitting documentation of his income in 1998, such as by a copy of his tax return or other financial information, which could corroborate his 1998 income. The veteran should specifically indicate, on a monthly basis, what his income was during 1998.

2. If upon completion of the requested action, the claim remains denied, the case should be returned after compliance with requisite appellate procedures to include the issuance of a supplemental statement of the case, if applicable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.


CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

- 3 



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4








